Name: 2011/420/EU: Council Decision of 12Ã July 2011 on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe
 Type: Decision
 Subject Matter: Africa;  fisheries;  international affairs;  European construction
 Date Published: 2011-07-19

 19.7.2011 EN Official Journal of the European Union L 188/1 COUNCIL DECISION of 12 July 2011 on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe (2011/420/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(6)(a), thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 23 July 2007, the Council adopted Regulation (EC) No 894/2007 on the conclusion of a Fisheries Partnership Agreement between the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe and the European Community (1) (the Agreement). A Protocol setting out the fishing opportunities and the financial contribution provided for by the Agreement (2) (the former Protocol) was attached thereto. That former Protocol expired on 31 May 2010. (2) The Union therefore negotiated a new Protocol (the Protocol) setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement with the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe, providing Union vessels with fishing opportunities in the waters over which the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe has sovereignty or jurisdiction in respect of fisheries. (3) As a result of those negotiations, the new Protocol was initialled on 15 July 2010. (4) In accordance with Council Decision 2011/296/EU of 24 February 2011 (3), the Protocol was signed and has been applied provisionally. (5) The Protocol should be concluded, HAS ADOPTED THIS DECISION: Article 1 The Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe (the Protocol) is hereby approved on behalf of the Union (4). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to give, on behalf of the Union, the notification provided for in Article 14 of the Protocol, in order to bind the Union (5). Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 12 July 2011. For the Council The President J. VINCENT-ROSTOWSKI (1) OJ L 205, 7.8.2007, p. 35. (2) OJ L 205, 7.8.2007, p. 40. (3) OJ L 136, 24.5.2011, p. 4. (4) The Protocol and the Decision on its signing have been published in the Official Journal. (5) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.